 1       Mark D. Northrup                                                    Honorable Christopher M. Alston
         Miller Nash Graham & Dunn LLP                                                            Chapter 11
 2       2801 Alaskan Way, Suite 300                                         Hearing Date: December 7, 2018
         Seattle, WA 98121-1128                                                      Hearing Time: 9:30 a.m.
 3       Telephone: (206) 624-8300                                         Response Date: November 30, 2018
         Facsimile: (206) 340-9599
 4       Email: mark.northrup@millernash.com
         Attorneys for The Official Unsecured
 5       Creditors’ Committee
 6

 7

 8                              UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9

10       In re                                                    Case No. 16-11767-CMA
11       NORTHWEST TERRITORIAL MINT, LLC,                         REPLY OF COUNSEL FOR THE
         EIN: XX-XXXXXXX                                          OFFICIAL UNSECURED CREDITORS’
12                                                                COMMITTEE TO LETTER
                           Debtor.                                SUBMISSIONS TO COURT
13

14

15               Miller Nash Graham & Dunn, LLP, and Mark D. Northrup, counsel for the Official
16
     Unsecured Creditors’ Committee (the “Committee”) in this case, hereby respond as follows to the
17
     following letters filed with the Court: Letter dated November 20, 2018, submitted by William
18
     Hanson (Dkt. #1941; the “Hanson Letter”); and Letter dated November 27, 2018, submitted by
19
     Joshua Gibbons (Dkt. #1940; the “Gibbons Letter”):1
20

21               Hanson Letter. William Hanson’s two-page Letter to the Court is apparently intended to

22   be a blanket objection to the fee applications (collectively, the “Applications”) currently pending
23   before the Court and submitted by Mark Calvert, as Chapter 11 Trustee (the “Trustee”), Cascade
24

25
     1
      A third letter, submitted by John W. Peterson on November 29, 2018 as Dkt. #1939, appears not to address the
26   pending Applications and is therefore not discussed here.




     REPLY OF COUNSEL TO THE OFFICIAL UNSECURED CREDITORS’                            MILLER NASH GRAHAM & DUNN LLP
                                                                                                        AT T OR NE YS AT LAW
     COMMITTEE TO LETTER SUBMISSIONS TO COURT - 1                                               T: 206.624.8300 | F: 206.340.9599
                                                                                                               P I ER 7 0
                                                                                                2 8 0 1 ALAS K AN W AY, SUI T E 3 0 0
                                                                                                SE AT T LE , W ASHI NGT ON 9 8 1 2 1
     4850-6430-6561.1
     Case 16-11767-CMA               Doc 1944      Filed 12/04/18        Ent. 12/04/18 16:25:09                 Pg. 1 of 6
 1   Capital Group LLC (the “Trustee’s Accountants”), and K&L Gates LLP (the “Trustee’s Counsel”).
 2
     As a threshold matter, the Hanson Letter should be dismissed out of hand because it is completely
 3
     devoid of any detailed legal or factual analysis of the specific contents of Committee counsel’s
 4
     Application or the statutory standards that control bankruptcy courts’ reviews of professional fee
 5
     applications.
 6

 7           To be clear: at the outset of this case Mr. Hanson served as Co-Chair of the Committee. In

 8   March 2017, however, Hanson was removed from the Committee because he had provided—in a
 9   flagrant breach of his duties as a Committee member—confidential information to Ross Hansen.
10
     On March 14, 2017, Committee counsel transmitted to the members of the Committee the following
11
     email message, describing what had occurred:
12
                        Last night at 6:34 I transmitted to the five of you the email
13                      message and information set forth below. I transmitted this
14                      message, including information about the Bressler issue, to the five
                        of you alone. No one else. This morning I received a call from
15                      Gearin. Gearin advised me that Bressler's lawyer (Tom Lerner)
                        had called him and had informed Gearin that Medallic’s lawyer
16                      (Bucknell) had called Lerner and wanted to know about the
                        agreement between Bressler and Calvert. To be more specific,
17                      Lerner said that Bressler had received an email this morning from
18                      Ross Hansen stating that “Northrup said that you have sold your
                        interest in Medallic to Calvert.” At our last Committee call, I
19                      made it very clear that such information was confidential and never
                        to be revealed to Ross. I am sorry to say it but this morning’s
20                      events strongly suggest the obvious: one of you disclosed my email
                        to Ross Hansen. This is intolerable…Communicating with Ross is
21                      not a violation of Committee members’ fiduciary duty but
22                      disclosing strategic confidential Committee information to Ross
                        certainly is.
23

24   Hanson subsequently admitted that he had revealed the Bressler settlement to Ross Hansen and his
25
     departure from the Committee followed shortly thereafter.
26




     REPLY OF COUNSEL TO THE OFFICIAL UNSECURED CREDITORS’                     MILLER NASH GRAHAM & DUNN LLP
                                                                                               AT T OR NE YS AT LAW

     COMMITTEE TO LETTER SUBMISSIONS TO COURT - 2
                                                                                       T: 206.624.8300 | F: 206.340.9599
                                                                                                      P I ER 7 0
                                                                                       2 8 0 1 ALAS K AN W AY, SUI T E 3 0 0
                                                                                       SE AT T LE , W ASHI NGT ON 9 8 1 2 1
     4850-6430-6561.1
     Case 16-11767-CMA             Doc 1944      Filed 12/04/18    Ent. 12/04/18 16:25:09              Pg. 2 of 6
 1            Mr. Hanson now re-surfaces as a disgruntled creditor, who, as a Committee member,
 2
     championed Ross Hansen and attempted to engineer the removal or marginalization of the Trustee
 3
     so that Ross Hansen could move forward to propose—as Hanson described it—a “viable
 4
     reorganization plan.”2 Hanson Letter at p. 1. It was this Hanson “plan” that Committee counsel
 5
     reviewed and described as “garbage” in an email referenced in the Gibbons Letter (p. 20). In
 6

 7   reality, Ross Hansen had no provable funding for any “plan” and—as the FBI had conveyed to the

 8   Committee and Trustee—was also likely to be criminally indicted.
 9            In his Letter, Hanson complains that Committee Counsel was somehow responsible for
10
     preventing Elaine Barrick, the Committee’s financial advisor, from ever “examining Mark Calvert’s
11
     accounting and books.” Letter at p. 2. This is false. The Court approved Ms. Barrick’s engagement
12
     on April 25, 2017 (Dkt. #992). In fact, Ms. Barrick’s anticipated primary professional function was
13

14   to analyze the financial projections that the Committee expected to see in the Trustee’s supposedly

15   then-forthcoming Plan of Reorganization. In the weeks following Barrick’s appointment, however,

16   the Medallic litigation was successfully concluded and the cry of some Committee members for an
17   “audit” of the Trustee’s work abated. Unfortunately, in a relatively short period of time thereafter
18
     the Debtor’s business also failed;3 the Trustee never proposed a Plan of Reorganization; and no Plan
19
     projections analysis by Ms. Barrick was ever required.
20
              Hanson’s further assertion (Letter, p. 2) that Committee counsel “did not work for the
21

22   creditor’s committee but did report to Mark Calvert and Mike Gearin” is sadly inaccurate,

23
     2
24     Hanson admits to this effort at p. 2 of his Letter, where he states that “I wrote to Mark Northrup, asking him to
     inform the court that several members of the Creditors Committee wanted Mark Calvert removed as Trustee.”
25   3
       In April 2017, the Debtor experienced an operating loss of $242,368—in a month that was historically one of the
     Debtor’s best months for sales. The estate never really recovered from this operating loss; was forced to obtain DIP
26   financing to remain operational; and began a slide into liquidation.




     REPLY OF COUNSEL TO THE OFFICIAL UNSECURED CREDITORS’                                MILLER NASH GRAHAM & DUNN LLP
                                                                                                            AT T OR NE YS AT LAW

     COMMITTEE TO LETTER SUBMISSIONS TO COURT - 3
                                                                                                    T: 206.624.8300 | F: 206.340.9599
                                                                                                                   P I ER 7 0
                                                                                                    2 8 0 1 ALAS K AN W AY, SUI T E 3 0 0
                                                                                                    SE AT T LE , W ASHI NGT ON 9 8 1 2 1
     4850-6430-6561.1
     Case 16-11767-CMA               Doc 1944        Filed 12/04/18         Ent. 12/04/18 16:25:09                  Pg. 3 of 6
 1   particularly when viewed in the peculiar context of the case. This is a Chapter 11 case in which a
 2
     trustee was appointed. There was no debtor-in-possession or powerful secured creditor for the
 3
     unsecured creditors to fight with. In cases with a trustee like this one, there is virtually never a
 4
     difference between the ultimate goal of the trustee and the ultimate goal of the Committee: to
 5
     maximize a return for creditors. That was certainly the case here. Committee counsel and the
 6

 7   Trustee were equally focused on creating value for unsecured creditors.

 8           The Trustee in this case did not control the Committee but the Trustee did have (and
 9   continues to have) singular statutory power to control the case and administer it in accordance
10
     with his professional business judgment. Throughout the case, various Committee members
11
     were critical of the Trustee, albeit for different, specific root reasons: the Trustee refused to
12
     terminate the employment of Erin Robinson and Paul Wagner; the Trustee did not pursue an
13

14   adequate forensic accounting of pre-bankruptcy metal sale and shipment transactions; the

15   Trustee refused to deal with Ross Hansen as a potential Plan proponent. On the major objectives

16   of the case, however—namely, to bring Medallic into the bankruptcy estate and to grow sales in
17   the Dayton facility, there was no disagreement. Perhaps it is for this reason that Mr. Hanson’s
18
     Letter never directly asserts that the Trustee has not operated the bankruptcy estate based on his
19
     best “business judgment.” In the end, the Trustee’s “business judgment” failed to produce a
20
     reorganized business—a statistically frequent outcome in Chapter 11 cases4—but the Trustee and
21

22   Trustee’s Counsel poured millions of dollars of professional services—at great economic risk to

23

24
     4
       See, e.g., Michelle M. Arnopol, “Why Have Chapter 11 Bankruptcies Failed So Miserably?: A Reappraisal of
25   Congressional Attempts to Protect a Corporation’s Net Operating Losses after Bankruptcy,” 68 Notre Dame Law
     Review 133, 134 (1992) (“[O]nly between ten and twenty-seven percent of all businesses that file for Chapter 11
26   bankruptcy relief successfully reorganize.”).




     REPLY OF COUNSEL TO THE OFFICIAL UNSECURED CREDITORS’                             MILLER NASH GRAHAM & DUNN LLP
                                                                                                         AT T OR NE YS AT LAW

     COMMITTEE TO LETTER SUBMISSIONS TO COURT - 4
                                                                                                 T: 206.624.8300 | F: 206.340.9599
                                                                                                                P I ER 7 0
                                                                                                 2 8 0 1 ALAS K AN W AY, SUI T E 3 0 0
                                                                                                 SE AT T LE , W ASHI NGT ON 9 8 1 2 1
     4850-6430-6561.1
     Case 16-11767-CMA              Doc 1944        Filed 12/04/18       Ent. 12/04/18 16:25:09                  Pg. 4 of 6
 1   themselves personally and to their firms—into their efforts to achieve a different result.
 2
             Gibbons Letter. As a threshold matter, it is not clear what the Gibbons Letter is intended to
 3
     represent. Is it intended to be an objection to one or more of the fee Applications? Nowhere in the
 4
     Letter does Mr. Gibbons specifically address the Applications, their content, or object to their
 5
     allowance. Moreover, review of the Claims Register reveals that Mr. Gibbons is, apparently, not
 6

 7   even a creditor in this case. Based on what standing or in what capacity is he appearing?

 8           Mr. Gibbons was not a member of the Committee and has no personal knowledge of any of
 9   the Committee events he incompletely or inaccurately describes:
10
             ● Gibbons claims (Gibbons Letter, p. 3) that in 2016 Committee counsel advised Ms. Pehl
11
     that Paul Wagner had a plan to take over the China business. Committee counsel shared this
12
     information with Ms. Pehl in order to explain why the Trustee did not terminate Wagner at the
13

14   outset of the case, as Ms. Pehl had adamantly demanded.5 The Trustee was concerned that Wagner

15   had no prepetition non-compete agreement with the Mint and might therefore be free, as a matter of

16   law, to approach the Mint’s Chinese suppliers on his own. The Trustee thus wanted to retain
17   Wagner as an employee of the estate until the Mint’s ongoing operation and Wagner’s relationship
18
     with the reorganized Debtor could be solidified on new, binding terms.
19
             ● Committee counsel has addressed the Committee “financial advisor” issue (Gibbons
20
     Letter, p. 20) above, p. 3.
21

22           ● Gibbons (Letter, p. 20) apparently finds it complaint-worthy that Committee counsel did

23   not assist Ms. Pehl in the production of her 70-page submission to the Court (Dkt. #1901). In

24

25
     5
      The primary reason the Trustee retained Wagner was that Wagner was the only person who was familiar with the
26   Mint’s pre-bankruptcy computer and operating systems.




     REPLY OF COUNSEL TO THE OFFICIAL UNSECURED CREDITORS’                          MILLER NASH GRAHAM & DUNN LLP
                                                                                                      AT T OR NE YS AT LAW

     COMMITTEE TO LETTER SUBMISSIONS TO COURT - 5
                                                                                              T: 206.624.8300 | F: 206.340.9599
                                                                                                             P I ER 7 0
                                                                                              2 8 0 1 ALAS K AN W AY, SUI T E 3 0 0
                                                                                              SE AT T LE , W ASHI NGT ON 9 8 1 2 1
     4850-6430-6561.1
     Case 16-11767-CMA             Doc 1944       Filed 12/04/18       Ent. 12/04/18 16:25:09                 Pg. 5 of 6
 1   reality, Ms. Pehl never discussed her submission with Committee counsel; nor did she ever solicit
 2
     the assistance or advice of Committee counsel prior to her filing.
 3
             ● Gibbons’ assertion (Letter, p. 20) that it was Gearin—not Committee counsel—who
 4
     demanded that Bill Hanson resign from the Committee is completely inaccurate. It was in fact
 5
     Committee counsel, not Gearin, who initiated Hanson’ departure from the Committee with the
 6

 7   approval of other Committee members. See, email correspondence above, p. 2.

 8                                                  Conclusion
 9           To the extent the Hanson Letter and the Gibbons Letter constitute objections to Committee
10
     counsel’s fee Application, the Court should overrule them summarily. Committee counsel is aware
11
     of no other objections to his Application.
12
             DATED this 4th day of December, 2018.
13

14                                          MILLER NASH GRAHAM & DUNN LLP

15                                          /s/ Mark D. Northrup
                                            Mark D. Northrup, WSBA No. 16947
16                                          mark.northrup@millernash.com
                                            (206) 624-8300
17                                          Attorneys for the Unsecured Creditors’ Committee
18

19

20

21

22

23

24

25

26




     REPLY OF COUNSEL TO THE OFFICIAL UNSECURED CREDITORS’                   MILLER NASH GRAHAM & DUNN LLP
                                                                                             AT T OR NE YS AT LAW

     COMMITTEE TO LETTER SUBMISSIONS TO COURT - 6
                                                                                     T: 206.624.8300 | F: 206.340.9599
                                                                                                    P I ER 7 0
                                                                                     2 8 0 1 ALAS K AN W AY, SUI T E 3 0 0
                                                                                     SE AT T LE , W ASHI NGT ON 9 8 1 2 1
     4850-6430-6561.1
     Case 16-11767-CMA          Doc 1944          Filed 12/04/18   Ent. 12/04/18 16:25:09            Pg. 6 of 6
